Citation Nr: 1453212	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2011.  In November 2012, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Evidence received after the hearing was accompanied by a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that the Veteran's service treatment and personnel records are unavailable in this case.  Where service records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt rule.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The Veteran states that symptoms ultimately diagnosed as myasthenia gravis were initially manifested shortly after he was discharged from service, in 1968 or 1969.  The file contains medical records dated from December 2012, when the Veteran was suspected of having myasthenia gravis, a diagnosis that was confirmed the following month.  In a November 2012 written statement, he said that the Social Security Administration (SSA) had additional information, and that he had been awarded SSA disability benefits in March 2003.  These records would be relevant to the claims at issue, and, as such, all available SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

In addition, a request for a VA Agent Orange Registry Exam was received in April 2013.  It is not clear whether such an examination has been conducted; if so, the results of the examination must be associated with the claims file.  If such examination has not yet been performed, he should be scheduled for an Agent Orange Registry Exam.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records. A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  Ascertain whether the Veteran has been afforded a VA Agent Orange Registry Exam pursuant to the examination request received at the RO in April 2013.  
*  If such examination has been performed, the complete examination report, to include the reports of all studies or tests obtained in connection with the examination, should be associated with the claims file.
*  If an examination has not been performed, arrange for a VA Agent Orange Registry Exam, after which the complete examination report, to include the reports of all studies or tests obtained in connection with the examination, should be associated with the claims file.

3.  The RO must then re-adjudicate the Veteran's claims on appeal, in light of all evidence of record, including that submitted to the Board after the Travel Board hearing.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



